DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: 
DISPLAY CONTROL APPARATUS, IMAGING SYSTEM, CONTROL METHOD, AND RECORDING MEDIUM FOR GENERATING A SPLIT SCREEN WITH A FIXED INDICATOR.
Or
DISPLAY CONTROL APPARATUS, IMAGING SYSTEM, CONTROL METHOD, AND RECORDING MEDIUM FOR DISPLAYING AN IMAGE AND AN INDICATOR IN A SCREEN INCLUDING A FIRST REGION AND A SECOND REGION.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-28, 17-18, and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 18-29, and 17, respectively, of U.S. Patent No. 11,184,544 B2 in view of Kim, US-2010/0173678 A1. 
The patent contains all the limitations of the instant application, as shown in the table below. Kim suggests in a case where the operation is received and at least a right end of the first image and a left end of the first image are not displayed in the first region (Fig. 7 with element 41 showing the zoomed image does not have the right or left ends), the display control unit is configured to cause the display unit to move the first image (the large image in Fig. 7) so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen (Fig. 7 shows the hashed box remains fixed, and overlaps a second portion of the woman’s arm) and a position of the first region is fixed with respect to the screen without moving (Fig. 7 smaller image in the upper right corner). Therefore, it would have been obvious at the time the invention was filed to incorporate the display control of the patent with the zoomed image regions suggested by Kim. The motivation would be to zoom into a closer view while still being able to see the larger original image view.

Instant application 17/514,598
Patent 11,184,544 B2 (15/678,996)
1. A display control apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: 

a display control unit configured to cause a display unit to display, in a first region of a screen, at least a part of a first image, display, in the first region of the screen, an indicator overlapping a first portion of the first image, and display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; and 

a reception unit configured to receive an operation for moving the first image, 


wherein, in a case where the operation is received 

and at least a right end of the first image and a left end of the first image are not displayed in the first region, 

the display control unit is configured to cause the display unit to move the first image so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving, and 

wherein, in a case where the first image is moved, 

the display control unit is configured to cause the display unit to display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator.


1. A display control apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: 

a display control unit configured to cause a display unit to display, in a first region of a screen, at least a part of a first image, display, in the first region of the screen, an indicator overlapping a first portion of the first image, and display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; and 

a reception unit configured to receive an operation for moving the first image within the first region, 

wherein, in a case where the operation is received, 





the display control unit is configured to cause the first image to move with respect to the screen so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving, and

after the display control unit has moved the first image within the first region.

the display control unit is configured to cause the display unit to display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator 


2. The display control apparatus according to claim 1, wherein the first image is an image comprising a plurality of images captured by an imaging unit.

2. The display control apparatus according to claim 1, wherein the first image is an image comprising a plurality of images captured by an imaging unit.

3. The display control apparatus according to claim 2, wherein the first image is an image in which a plurality of images captured by the imaging unit is composited.

3. The display control apparatus according to claim 2, wherein the first image is an image in which a plurality of images captured by the imaging unit is composited.

4. The display control apparatus according to claim 2, wherein the first image is an image in which a plurality of images captured by the imaging unit is stitched.

4. The display control apparatus according to claim 2, wherein the first image is an image in which a plurality of images captured by the imaging unit is stitched.

5. The display control apparatus according to claim 1, wherein the indicator is rectangular.

5. The display control apparatus according to claim 1, wherein the indicator is rectangular.

6. The display control apparatus according to claim 1, wherein the indicator is a frame.

6. The display control apparatus according to claim 1, wherein the indicator is a frame.

7. The display control apparatus according to claim 1, further comprising a touch panel, wherein the operation is an operation performed on the touch panel.

7. The display control apparatus according to claim 1, further comprising a touch panel, wherein the operation is an operation performed within the first region on the touch panel.

8. The display control apparatus according to claim 7, wherein the operation is a flick operation.

8. The display control apparatus according to claim 7, wherein the operation is a flick operation.

9. The display control apparatus according to claim 7, wherein the operation is a swipe operation.

9. The display control apparatus according to claim 7, wherein the operation is a swipe operation.

10. The display control apparatus according to claim 1, wherein the first image is a panoramic image.
10. The display control apparatus according to claim 1, wherein the first image is a panoramic image.
11. The display control apparatus according to claim 1, wherein the display control unit is configured to cause the display unit to display the indicator in a region including a center of the first region.

11. The display control apparatus according to claim 1, wherein the display control unit is configured to cause the display unit to display the indicator in a region including a center of the first region.
12. The display control apparatus according to claim 1, wherein the indicator is smaller than the first region.

12. The display control apparatus according to claim 1, wherein the indicator is smaller than the first region.

13. The display control apparatus according to claim 1, wherein a first end of the first region corresponds to a first end of the screen, and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen.

13. The display control apparatus according to claim 1, wherein a first end of the first region corresponds to a first end of the screen, and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen.

14. A display apparatus comprising: the display control apparatus according to claim 1; and the display unit configured to display the at least part of the first image, the indicator and the image corresponding to the region in the first image overlapped by the indicator.

14. A display apparatus comprising: the display control apparatus according to claim 1; and the display unit configured to display the at least part of the first image, the indicator and the image corresponding to the region in the first image overlapped by the indicator.

15. An imaging system comprising: the display control apparatus according to claim 1; the display unit configured to display the at least part of the first image, the indicator and an image corresponding to the region in the first image overlapped by the indicator; and an imaging unit configured to capture images included in the first image and the image corresponding to the region in the first image overlapped by the indicator.

15. An imaging system comprising: the display control apparatus according to claim 1; the display unit configured to display the at least part of the first image, the indicator and an image corresponding to the region in the first image overlapped by the indicator; and an imaging unit configured to capture images included in the first image and the image corresponding to the region in the first image overlapped by the indicator.

16. A display control method comprising: causing a display unit to display, in a first region of a screen, at least a part of a first image, display, in the first region of the screen, an indicator overlapping a first portion of the first image, and display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; receiving an operation for moving the first image; in a case where the operation is received and at least a right end of the first image and a left end of the first image are not displayed in the first region, causing the display unit to move the first image so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving; and in a case where the first image is moved, causing the display unit to display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator.
16. A control method for a display control apparatus, the method comprising: controlling a display control unit to cause displaying, in a first region of a screen, at least a part of a first image, displaying, in the first region of the screen, an indicator overlapping a first portion of the first image, and displaying, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; and receiving by a reception unit an operation for moving the first image within the first region, wherein, in a case where the operation is received, controlling the display control unit to cause the first image to move with respect to the screen so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving, and controlling the display control unit to cause display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator after the display control unit caused the first image to be moved within the first region.

17. The display control method according to claim 16, wherein the first image is an image comprising a plurality of images captured by an imaging unit.

18. The control method according to claim 16, wherein the first image is an image comprising a plurality of images captured by an imaging unit.

20. The display control method according to claim 16, wherein the indicator is rectangular.

19. The control method according to claim 16, wherein the indicator is rectangular.

21. The display control method according to claim 16, wherein the indicator is a frame.

20. The control method according to claim 16, wherein the indicator is a frame.

22. The display control method according to claim 16, further comprising a touch panel, wherein the operation is performed on the touch panel.

21. The control method according to claim 16, further comprising a touch panel, wherein the operation is performed within the first region on the touch panel.

23. The display control method according to claim 22, wherein the operation is a flick operation.

22. The control method according to claim 21, wherein the operation is a flick operation.


24. The display control method according to claim 22, wherein the operation is a swipe operation.

23. The control method according to claim 21, wherein the operation is a swipe operation.


25. The display control method according to claim 16, wherein the first image is a panoramic image.

24. The control method according to claim 16, wherein the first image is a panoramic image.


26. The display control method according to claim 16, wherein the indicator is displayed in a region including a center of the first region.

25. The control method according to claim 16, wherein the display control unit is configured to cause the display unit to display the indicator in a region including a center of the first region.


27. The display control method according to claim 16, wherein indicator is smaller than the first region.

26. The control method according to claim 16, wherein indicator is smaller than the first region.


28. The display control method according to claim 16, wherein a first end of the first region corresponds to a first end of the screen, and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen.

27. The control method according to claim 16, wherein a first end of the first region corresponds to a first end of the screen, and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen.

18. The display control method according to claim 17, wherein the first image is an image in which a plurality of images captured by the imaging unit is composited.

28. The control method according to claim 18, wherein the first image is an image in which a plurality of images captured by the imaging unit is composited.

19. The display control method according to claim 17, wherein the first image is an image in which a plurality of images captured by the imaging unit is stitched.

29. The control method according to claim 18, wherein the first image is an image in which a plurality of images captured by the imaging unit is stitched.

29. A non-transitory computer-readable storage medium which stores a program for executing a display control method, the display control method comprising: 

causing a display unit to display, in a first region of a screen, at least a part of a first image, display, in the first region of the screen, an indicator overlapping a first portion of the first image, and display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; 


receiving an operation for moving the first image; in a case where the operation is received and at least a right end of the first image and a left end of the first image are not displayed in the first region, causing the display unit to move the first image so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving; and in a case where the first image is moved, causing the display unit to display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator.

17. A non-transitory computer-readable storage medium storing therein instructions for executing a control method for a display control apparatus, the method comprising: 

controlling a display control unit to cause displaying, in a first region of a screen, at least a part of a first image, displaying, in the first region of the screen, an indicator overlapping a first portion of the first image, and displaying, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator, the second region being different from the first region; and 

receiving by a reception unit an operation for moving the first image within the first region, wherein, in a case where the operation is received, controlling the display control unit to cause the first image to move with respect to the screen so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen without moving and a position of the first region is fixed with respect to the screen without moving, and controlling the display control unit to cause display, in the second region, an image corresponding to the second portion of the first image overlapped by the indicator after the display control unit caused the first image to be moved within the first region.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“display control unit configured to cause” in claims 1, 16 and 29;
“display unit to display” in claims 1, 16 and 29;
“reception unit configured to receive” in claim 1;
“imaging unit configured to capture images” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-14, 16-18, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US 2013/0218464 A1), [hereinafter Chen], and further in view of Kim, (U.S. Patent Application Publication No. 2010/0173678 A1), [hereinafter Kim].
Regarding claim 1, Chen discloses a display control apparatus (a navigation device displaying a navigation map on a touch screen; 0016) comprising 
a display control unit configured to cause a display unit to 
display, in a first region of a screen, at least a part of a first image (a first display block 112 of the touch screen 110; ¶0016 and Fig. 2),
display, in the first region of the screen, an indicator overlapping a first portion of the first image (a first destination P1 of a trip in the area B; ¶0016 and Fig. 2), and
display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator (Element 114 of Fig. 2), the second region being different from the first region (Elements 112 and 114 are different in Fig. 2); and
a reception unit configured to receive an operation for moving the first image (the user can move his finger to generate a touch gesture T2; ¶0017), 
wherein, in a case where the first image is moved (Fig. 4), the display control unit is configured to cause the display unit to display, in the second region, an image corresponding to the second portion (Fig. 4 showing area J) of the first image overlapped by the indicator (Fig. 4 element P2).
However, Chen does not explicitly disclose a computer executing instructions that, when executed by the computer, cause the computer to function: and in a case where the operation is received and at least a right end of the first image and a left end of the first image are not displayed in the first region, the display control unit is configured to cause the display unit to move the first image so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen and a position of the first region is fixed with respect to the screen without moving.
Kim suggests a computer executing instructions that, when executed by the computer, cause the computer to function: and in a case where the operation is received and at least a right end of the first image and a left end of the first image are not displayed in the first region (Fig. 7 with element 41 showing the zoomed image does not have the right or left ends), the display control unit is configured to cause the display unit to move the first image (the large image in Fig. 7) so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen (Fig. 7 shows the hashed box remains fixed, and overlaps a second portion of the woman’s arm) and a position of the first region is fixed with respect to the screen without moving (Fig. 7 smaller image in the upper right corner).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen with the split screens suggested by Kim. The motivation would be so the captured or preview image displayed in the first display portion, and displaying, via the display, a zoom guide on the image displayed in the second display portion that identifies a zoomed portion of the image displayed in the first display portion.. Kim at ¶0009.

Regarding claim 2, Chen, further in view of Kim, [hereinafter Chen-Kim], suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein the first image is an image comprising a plurality of images captured by an imaging unit (although the navigation M is a complete and continuous image to the user, but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 3, Chen-Kim suggest all the limitations and motivation of claim 2, as discussed above. Chen also suggests wherein the first image is an image in which a plurality of images captured by the imaging unit is composited (although the navigation M is a complete and continuous image to the user [i.e., composited], but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 7, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests further comprising a touch panel (displaying a picture on a touch screen; ¶0006), wherein the operation is an operation performed within the first region on the touch panel (When a user move his finger to generate a touch gesture T1 for circling the area B of the navigation map M on the touch screen 110; ¶ 0016 and Figs. 1 and 2).
Regarding claim 11, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. Kim also suggests wherein the display control unit is configured to cause the display unit to display the indicator in a region including a center of the first region (FIG. 7).
Regarding claim 12, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein the indicator is smaller than the first region (Fig. 2 showing the indicator below the letter B is smaller than element 112 [i.e., first region]).
Regarding claim 13, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein a first end of the first region corresponds to a first end of the screen (Fig. 2, top edge of element 112 touching the top edge of the touch screen 110), and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen (Fig. 2, bottom edge of element 112 touching the bottom edge of the touch screen 110).
Regarding claim 14, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses the display unit configured to display the at least part of the first image, the indicator and the image corresponding to the region in the first image overlapped by the indicator (Fig. 2). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 35.  
Regarding claim 16, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 16.  
Regarding claim 17, Chen, further in view of Kim, [hereinafter Chen-Kim], suggest all the limitations and motivation of claim 2, as discussed above. Chen also suggests wherein the first image is an image comprising a plurality of images captured by an imaging unit (although the navigation M is a complete and continuous image to the user, but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 18, Chen-Kim suggest all the limitations and motivation of claim 3, as discussed above. Chen also suggests wherein the first image is an image in which a plurality of images captured by the imaging unit is composited (although the navigation M is a complete and continuous image to the user [i.e., composited], but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 22, Chen-Kim suggest all the limitations and motivation of claim 7, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 22.  
Regarding claim 26, Chen-Kim suggest all the limitations and motivation of claim 11, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 26.  
Regarding claim 27, Chen-Kim suggest all the limitations and motivation of claim 12, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 27.  
Regarding claim 28, Chen-Kim suggest all the limitations and motivation of claim 13, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to those elements of claim 28.  
Regarding claim 29, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above, in apparatus form rather than method form. Chen also discloses a computer-readable storage medium (a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device…; ¶0022, 73-74). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 29.

Claims 4, 9-10, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim, and further in view of Gray et al., (U.S. Patent No. 9,247,129 B1), [hereinafter Gray].
Regarding claim 4, Chen-Kim suggest all the limitations and motivation of claim 2, as discussed above. Although Chen-Kim suggest wherein the first image is an image in which a plurality of images captured by the imaging unit, Chen-Kim do not explicitly disclose the images are stitched.
Gray suggests the images are stitched (Multiple standard resolution images can be stitched together to generate a panoramic or a composite image of a higher resolution; Abstract).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the stitching suggested by Gray. The motivation would be to generate a panoramic or a composite image of a higher resolution. Gray at Abstract.
Regarding claim 9, Chen-Kim suggest all the limitations and motivation of claim 7, as discussed above. However, Chen-Kim do not explicitly disclose wherein the operation is a swipe operation.
Gray suggests wherein the operation is a swipe operation (the display screen provides for touch or swipe-based input using; col. 14, ln. 48).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the swipe suggested by Gray. The motivation would be to allow a user to interact with the touchscreen. Gray at col. 14, ln. 48.
Regarding claim 10, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Kim do not explicitly disclose wherein the first image is a panoramic image.
Gray suggests wherein the first image is a panoramic image (Multiple standard resolution images can be stitched together to generate a panoramic or a composite image of a higher resolution; Abstract).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the panoramic image suggested by Gray. The motivation would be to cover an extended geographic context. Gray at Fig. 4A.
Regarding claim 19, Chen-Kim, further in view of Gray, [hereinafter Chen-Kim-Gray], suggest all the limitations and motivation of claim 4, as discussed above. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 19.
Regarding claim 24, Chen-Kim-Gray suggest all the limitations and motivation of claim 9, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 24.
Regarding claim 25, Chen-Kim-Gray suggest all the limitations and motivation of claim 10, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 25.  

 Claims 5-6, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim, and further in view of Hasegawa et al., (U.S. Patent No. 7,697,025 B2), [hereinafter Hasegawa], (also using 15678996_2021-03-09_US_7697025_B2_M.pdf to simplify paragraph references to numbers).
Regarding claim 5, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Kim do not explicitly disclose wherein the indicator is rectangular.
Hasegawa suggests wherein the indicator is rectangular (A specified image display frame 102a (first sighting line) for recognizing the range displayed on the specified image display portion 103 is displayed on the entire image display portion 102. Note that the specified image display frame 102a is only an example, and an arrangement may be made wherein the range is shown in the specified image display portion 103 displayed on the entire image display portion 102 in various shapes as shown in FIGS. 5A through 5C, in the same way as with the above-described entire image display frame 101a; (51) col. 9, ln. 66 - col. 10, ln. 7 and Fig. 4, element 102a).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the indicator shapes suggested by Hasegawa. The motivation would be to provide any shape the user desires. Hasegawa at (51) col. 10, ln. 5.
Regarding claim 6, Chen-Kim suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Kim do not explicitly disclose wherein the indicator is a frame.
Hasegawa suggests wherein the indicator is a frame (A specified image display frame 102a (first sighting line) for recognizing the range displayed on the specified image display portion 103 is displayed on the entire image display portion 102. Note that the specified image display frame 102a is only an example, and an arrangement may be made wherein the range is shown in the specified image display portion 103 displayed on the entire image display portion 102 in various shapes as shown in FIGS. 5A through 5C, in the same way as with the above-described entire image display frame 101a; (51) col. 9, ln. 66 - col. 10, ln. 7 and Fig. 4, element 102a).
 Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the indicator shapes suggested by Hasegawa. The motivation would be to provide any shape the user desires. Hasegawa at (51) col. 10, ln. 5.
Regarding claim 15, Chen-Kim suggest all the limitations and motivation of claims 1 and 14, as discussed above. Chen also discloses the image corresponding to the region in the first image overlapped by the indicator (Fig. 2 displaying a picture overlapped an indicator). Therefore, the supporting rationale of the rejection to claims 1 and 14 applies equally as well to those elements of claim 15. However, Chen-Kim do not explicitly disclose an imaging unit configured to capture images included in the first image.
Hasegawa suggests an imaging unit configured to capture images included in the first image (The camera unit is moved to take images in the range selected with the entire image display frame 101a at predetermined time intervals, and a thumbnail obtained by thinning out the number of pixels of the image, configured of the multiple frames obtained thereby, in the vertical and horizontal direction, is used as the entire image. Or, an arrangement may be made wherein all taken images are stored; (50) and the entire image display portion 102 of the display unit 46 via the graphic controller 45. At the same time, the pan unit 36a and the tilt unit 37a are driven based on the positional information and elevation data of the frames read out, so that the orientation of the camera unit, is controlled, and image-taking is performed in this state; (88) col. 14, lns. 49-54).  
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the camera unit suggested by Hasegawa. The motivation would be to provide the movement range image display portion 101. Hasegawa at (90) col. 14, lns. 63-64.
Regarding claim 20, Chen-Kim, further in view of Hasegawa, [hereinafter Chen-Kim-Hasegawa], suggest all the limitations and motivation of claim 5, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract).. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 20.
Regarding claim 21, Chen-Kim-Hasegawa suggest all the limitations and motivation of claim 6, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract).. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 21.

Claims 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kim, and further in view of Arita et al., (U.S. Patent No. 7,697,025 B2), [hereinafter Arita].
Regarding claim 8, Chen-Kim suggest all the limitations and motivation of claim 7, as discussed above. However, Chen-Kim do not explicitly disclose wherein the operation is a flick operation.
Arita suggests wherein the operation is a flick operation (FIG. 6 is a conceptual diagram of a flick operation (also simply referred to as a "flick") as Example 2 of the gesture operation; ¶0091 and Fig. 6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Kim with the gestures suggested by Arita. The motivation would be to distinguish finger movements on the touchscreen, where a flick is determined by the speed. Arita at ¶0092.
Regarding claim 23, Chen-Kim, further in view of Arita, [hereinafter Chen-Kim-Arita], suggest all the limitations and motivation of claim 8, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 23.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Takaoka shows a partial enlarged region over a target image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alison Slater/            Primary Examiner, Art Unit 2487